Exhibit 10.4

MAGELLAN HEALTH SERVICES, INC.

2006 MANAGEMENT INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

(REFERENCE NO. 20    -  -  )

Name of Grantee:

 

 

 

 

 

Date of Grant:

 

 

 

 

 

Type of Award:

 

Restricted Stock Units, each Restricted Stock Unit representing the right to
receive on the terms and conditions of the Restricted Stock Unit Agreement
between Grantee and the Company referenced below and the terms and conditions of
this notice a share of Ordinary Common Stock, par value $0.01 per share
(“Share”), of Magellan Health Services, Inc. (the “Company”), subject to
adjustment thereto as provided in such Restricted Stock Unit Agreement (a “Unit
Share”), or at the election of the Company a cash payment in lieu thereof.

 

 

 

Total Number of Restricted Stock Units Awarded:

 

        Restricted Stock Units.

 

 

 

Vesting :

 

This Award shall vest in accordance with the vesting schedule set forth below,
provided that the Grantee’s Service with the Company, a Subsidiary or a Parent
company has not terminated prior to the vesting date [and the performance
criteria described on Attachment A has been satisfied]1.

 

Vesting Date

 

Vesting Percentage

 

1st anniversary of the Date of Grant

 

33.4%

 

2nd anniversary of the Date of Grant

 

66.7% (i.e., an additional 33.3%)

 

3rd anniversary of the Date of Grant

 

100% (i.e., an additional 33.3%)

 

 

 

 

 

 

Notwithstanding the preceding paragraph, this Restricted Stock Unit shall
earlier vest immediately with respect to 100% of the Unit Shares subject hereto
in the event, after the date hereof, a Change in Control of the Company (as
defined below) shall have occurred and within the period of eighteen months (or
such other period as is provided by Grantee’s employment agreement, if any, in
effect at the time of the Change of Control) following occurrence of the Change
in Control, Grantee’s Service with the Company shall be terminated by the
Company without Cause (as defined below) or by the Grantee with Good Reason (as
defined below), provided that the Grantee’s Service with the Company has not
previously terminated after the date hereof for any other reason, and upon such
accelerated vesting this Restricted Stock Unit shall continue to be exercisable
for the same period after such termination of Grantee’s Service as provided
above.  For purposes of this Restricted Stock Unit, the terms “Change in
Control,” “Cause” and “Good Reason” shall have the same meanings as provided in
any employment agreement between the Company and Grantee in effect at the time
of the Change in Control (including any terms of substantially comparable
significance in any such employment agreement even if not of identical wording)
or, if no such employment agreement is in effect at such time or no such
meanings are provided in such employment agreement, shall have the meanings
ascribed thereto below:

 

 

(1)

A “Change in Control” of the Company shall mean the first to occur after the
date hereof of any of the following events:

 

 

 

 

 

 

 

 

a.

any “person,” as such term is used in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), becomes a
“beneficial owner,” as such term is used in Rule 13d-3 promulgated under the
Exchange Act, of 30% or more of the Voting Stock (as defined below) of the
Company;

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)             To be included where performance criteria apply to vesting.

 

1


--------------------------------------------------------------------------------




 

 

 

b.

the majority of the Board of Directors of the Company consists of individuals
other than “Continuing Directors,” which shall mean the members of the Board on
the date hereof;

 

 

 

 

 

 

 

 

c.

the Board of Directors of the Company adopts and, if required by law or the
certificate of incorporation of the Corporation, the shareholders approve the
dissolution of the Company or a plan of liquidation or comparable plan providing
for the disposition of all or substantially all of the Company’s assets;

 

 

 

 

 

 

 

 

d.

all or substantially all of the assets of the Company are disposed of pursuant
to a merger, consolidation, share exchange, reorganization or other transaction
unless the shareholders of the Company immediately prior to such merger,
consolidation, share exchange, reorganization or other transaction beneficially
own, directly or indirectly, in substantially the same proportion as they
previously owned the Voting Stock or other ownership interests of the Company, a
majority of the Voting Stock or other ownership interests of the entity or
entities, if any, that succeed to the business of the Company; or

 

 

 

 

 

 

 

 

e.

the Company merges or combines with another company and, immediately after the
merger or combination, the shareholders of the Company immediately prior to the
merger or combination own, directly or indirectly, 50% or less of the Voting
Stock of the successor company, provided that in making such determination there
shall being excluded from the number of shares of Voting Stock held by such
shareholders, but not from the Voting Stock of the successor company, any shares
owned by Affiliates of such other company who were not also Affiliates of the
Company prior to such merger or combination.

 

 

 

 

 

 

(2)

“Cause” shall mean:

 

 

 

 

 

 

 

 

a.

Grantee is convicted of (or pleads guilty or nolo contendere to) a felony or a
crime involving moral turpitude;

 

 

 

 

 

 

 

 

b.

Grantee’s commission of an act of fraud or dishonesty involving his or her
duties on behalf of the Company;

 

 

 

 

 

 

 

 

c.

Grantee’s willful failure or refusal to faithfully and diligently perform duties
lawfully assigned to Grantee as an officer or employee of the Company or other
willful breach of any material term of any employment agreement at the time in
effect between the Company and Grantee; or

 

 

 

 

 

 

 

 

d.

Grantee’s willful failure or refusal to abide by the Company’s policies, rules,
procedures or directives, including any material violation of the Company’s Code
of Ethics.

 

 

 

 

 

 

(3)

“Good Reason” shall mean:

 

 

 

 

 

 

 

 

a.

a reduction in Grantee’s salary in effect at the time of a Change in Control,
unless such reduction is comparable in degree to the reduction that takes place
for all other employees of the Company of comparable rank (for which purpose any
person who is an executive officer of the Company (as determined for purposes of
the Exchange Act shall be considered of comparable rank) or a reduction in
Grantee’s bonus for the year in which or any year after the year in which the
Change of Control occurs from Grantee’s maximum bonus opportunity for the year
in which the Change in Control occurs (if any) as established under any
employment agreement Grantee has with the Company or any bonus plan of the
Company applicable to Grantee (or, if no such maximum bonus opportunity has yet
been established for Grantee under a bonus plan applicable to Grantee for the
year in which the Change of Control has occurred, the maximum bonus opportunity
so established for Grantee for the immediately preceding year (if any));

 

 

 

 

 

 

 

 

b.

a material diminution in Grantee’s position, duties or responsibilities as in
effect at the time of a Change in Control or the assignment to Grantee of duties
which are materially inconsistent with such position, duties and authority,
unless in either case such change is made with the consent of the Grantee; or

 

 

 

 

 

2


--------------------------------------------------------------------------------




 

 

 

c.

the relocation by more than 50 miles of the offices of the Company which
constitute at the time of the Change in Control Grantee’s principal location for
the performance of his or her services to the Company;

 

 

 

 

 

 

 

provided that, in each such case, such event or condition continues uncured for
a period of more than 15 days after Grantee gives notice thereof to the Company.

 

 

 

 

 

For purposes of the foregoing definitions, (A) “the Company” shall include any
entity that succeeds to all or substantially all of the business of the Company,
(B) “Affiliate” of a person or other entity shall mean a person or other entity
that directly or indirectly controls, is controlled by, or is under common
control with the person or other entity specified, and (C) “Voting Stock” shall
mean any capital stock of any class or classes having general voting power under
ordinary circumstances, in the absence of contingencies, to elect the directors
of a corporation and reference to a percentage of Voting Stock shall refer to
such percentage of the votes that all such Voting Stock is entitled to cast.

 

Settlement of Award:

 

Unit Shares in settlement of this Award (or, at the Company’s election, cash in
lieu therof) shall be delivered to Grantee on the Vesting Date (such date, the
“Settlement Date”) as further provided in Grantee’s Restricted Stock Unit
Agreement with the Company.

 

 

 

Dividend Equivalent Rights:

 

None

 

 

 

Transfer Restrictions

 

Unit Shares issued in settlement of this Award shall not be subject to any
additional transfer restrictions, other than those provided by Grantee’s
Restricted Stock Unit Agreement.

Other Terms

 

 

 

3


--------------------------------------------------------------------------------




 

By signing your name below, you acknowledge and agree that this Award is
governed by the terms and conditions of the Magellan Health Services, Inc. 2006
Management Incentive Plan (“Plan”) and the Restricted Stock Unit Agreement
reference number 20    -     -)) (“Agreement”), both of which are hereby made a
part of this document. Capitalized terms used but not defined in this Notice of
Restricted Stock Unit Award shall have the meanings assigned to them in the Plan
and Agreement.

Grantee:

 

MAGELLAN HEALTH SERVICES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

4


--------------------------------------------------------------------------------